Citation Nr: 0509981	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-08 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic left 
shoulder disability.

2.  Entitlement to service connection for a chronic left 
elbow disability.

3.  Entitlement to an initial increased (compensable) 
evaluation for residuals of a right elbow injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

It is recognized that the veteran served on active duty from 
September 1989 to October 1997.  There is indication that he 
had subsequent inactive duty for training (INACDUTRA).

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.


FINDINGS OF FACT

1.  The service medical records are silent for left shoulder 
and left elbow disabilities, however diagnosed; the record is 
absent service records showing left shoulder and/or left 
elbow injury during INACDUTRA.  

2.  The competent and probative medical evidence fails to 
demonstrate a nexus between any left shoulder and/or left 
elbow disability, however diagnosed, as first noted many 
years postservice and any incident of service.   

3.  Medical examination findings on VA orthopedic 
examinations are negative  for clinical evidence of right 
elbow limitation of motion or other impairment of elbow 
function; his subjective complaints of right elbow symptoms 
are not supported by adequate pathology.


CONCLUSIONS OF LAW

1.  A chronic left shoulder disability, including arthritis 
was not incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 5107 (West 
2002); 
38 C.F.R. 3.303(d), 3.307, 3.309 (2004).

2.  A chronic left elbow disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(d) (2004).

3.  The criteria for an initial increased (compensable) 
evaluation for residuals of a right elbow injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205 
through 5213 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The veteran's service medical records for active duty, 
including an August 1997 physical examination report are 
silent for left shoulder and left elbow disabilities, however 
diagnosed.  Clinical evaluations of the left shoulder and 
elbow at separation examination were normal.  

An April 1998 VA orthopedic examination report is silent for 
any complaint, finding or diagnosis of the left shoulder 
and/or elbow disability.  

An October 2000 VA orthopedic examination report shows the 
veteran reported that in 1998, while he was exercising in the 
Army, he fell and injured his left shoulder and both elbows.  
He noted being seen by a physician at that time and given 
pain medication.  He was told that x-rays at that time were 
negative.  It was noted that the veteran's left shoulder pain 
continued.  According to the veteran, an arthroscopic 
evaluation found nothing of clinical significance.  It was 
noted that an MRI in 1999 was negative.  X-rays of both 
elbows were also negative.  

On examination, it was noted that the veteran was right 
handed.  Range of motion of the right elbow showed flexion to 
148 degrees with extension to 178 degrees and supination to 
90 degrees and pronation to 88 degrees.  There was no painful 
motion, edema, or effusion of the left shoulder and both 
elbows.  He had some right elbow tenderness.  X-rays were 
normal.  Diagnoses were left shoulder rotator cuff 
impingement and bilateral epicondylitis, mild, more 
pronounced on the left.  

A VA medical record dated in October 2000 noted the presence 
of degenerative joint disease of the left shoulder was 
indicated.  

In a September 2001 rating decision, the VARO granted service 
connection for a right elbow disability evaluated as 
noncompensable primarily based on evidence of a right elbow 
injury while the veteran was on INACDUTRA in February 1998.  

The record is absent any service records showing left 
shoulder and/or left elbow injury(ies) during any during any 
period of active duty for training (ACDUTRA) or INACDUTRA.

A July 2003 VA orthopedic examination report shows the 
veteran complained of occasional right elbow symptoms with 
3/10 intensity and lasting a few hours.  The right elbow 
symptoms came about spontaneously.  He denied any swelling or 
tenderness of the right elbow.  His right elbow pain was not 
affected by pushing, pulling, grasping or lifting activities.  
He noted having normal grip strength and sensation of the 
right hand.  He denied any instability or limitation of 
motion of the right elbow.  He took no medication for his 
right elbow.  He noted that every three months he had a 
flareup of right elbow pain measuring 5/10 intensity.  The 
pain lasted one or two weeks.  Flareups were brought on by 
cold weather or vigorous activity.  It was essentially noted 
that during flareup episodes, he did not have any 
corresponding right elbow limitation of motion or functional 
impairment.  

On objective examination the right elbow demonstrated 100 
percent normal pain-free range of motion with elbow flexion 
from 0 to 145 degrees.  Supination was 85 degrees, and 
pronation was 80 degrees without pain.  No tenderness above 
the right elbow was noted.  No swelling was present.  He 
demonstrated 100 percent normal pain free motion of the right 
wrist and hand.  No right upper extremity muscle wasting was 
noted.  X-rays of the right elbow were normal.  Diagnosis was 
normal right elbow.  


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670- 
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01- 
9 44 (June 24, 2004). See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide. Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  "38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. 
§ 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2004, the RO notified the appellant of VCAA 
requirements with respect to the issues on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
sufficiently placed the appellant on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Id.  There is no 
indication from the veteran suggesting that the current 
record, consisting of three volumes, is other than complete.  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claims.  The RO also provided the appellant with the 
reasons his claims could not be granted based upon the 
evidence of record.

Complete compliance of VCAA notice to the appellant was given 
prior to transfer his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U. S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, VCAA notice 
has been fully satisfied.

As addressed below, the veteran has provided no competent 
evidence that his current left shoulder and/or left elbow 
disorder(s) variously diagnosed, is/are associated with 
service.  Absent such evidence, the Board has no obligation 
to provide a medical examination in view of the fact that the 
service medical records are silent for either claimed 
disability.  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  As such, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim and that the requirements 
of the VCAA have been met.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the appellant's claim 
on appeal.  The record contains competent medical evidence 
upon which to base an appellate decision.


Service Connection

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 38 
U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2001).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or for injury 
[but not disease] incurred or aggravated while performing 
INACDUTRA. Active service is defined as including any period 
of inactive duty for training during which the claimant is 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Service Connection for Left Shoulder and Left Elbow 
Disabilities

Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein). 

In this case, a comprehensive review of the record shows that 
competent medical evidence demonstrates that there is no 
nexus or etiologic link between any current left shoulder 
and/or left elbow disability, however diagnosed, as first 
demonstrated many years following separation from the service 
and any incident of active duty.  

Specifically, the Board notes that the veteran's extensive 
service medical records for active duty, including an August 
1997 separation physical examination report, are silent for 
any pertinent complaint, finding or diagnosis of either a 
left shoulder or left elbow disability.  Clinical evaluations 
of the left shoulder at separation from active duty were 
normal.  The record is absent any evidence of left shoulder 
disability/injury during any verified period of ACDUTRA or 
INACDUTRA.  

Following a longitudinal review of the claims file, the Board 
notes that the record is without any probative competent 
medical evidence demonstrating an etiologic link or nexus 
between any present left shoulder or left elbow disability 
and the veteran's active duty.  

Significantly, the Board must point out that the record does 
not include a competent medical opinion favorable to the 
veteran's claim based on a review of the claims file.  

While the medical record notes the veteran's reported history 
of left shoulder and elbow injuries in service, the Board 
points out that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional. LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Also, the veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking any current left shoulder and/or left elbow 
disability with his active service.  The CAVC has held that 
lay assertions of medical causation do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has left shoulder 
and/or left elbow disability that is linked to active 
service, on any basis.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for left shoulder and left 
elbow disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Increased Ratings 

Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 2002).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2004).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
"where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Diagnostic Code 5205 pertains to ankylosis of the elbow which 
is not shown in this case and therefore is not applicable to 
the veteran's claim.

Diagnostic Code 5206 provides for a noncompensable evaluation 
for flexion in the (major) forearm to 110 degrees.  A 10 
percent evaluation is warranted where limitation of flexion 
in the forearm is at 100 degrees and a 20 percent evaluation 
is warranted where flexion is limited to 90 degrees.  38 
C.F.R. § 4.71a (2004). 

Under Diagnostic Code 5207, a 10 percent evaluation is 
warranted where extension of the major forearm is limited to 
45 degrees, and a 20 percent evaluation is warranted where 
the extension is limited to 60 degrees.  (2004). 

When the requirements for a compensable rating of a 
diagnostic code are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31.

Under Diagnostic Code 5211, a 10 percent evaluation is 
provided for impairment of the ulna (major).  

Under Diagnostic Code 5212, a 10 percent evaluation is 
provided for impairment of the radius (major) manifested by 
malunion with bad alignment.  

Under Diagnostic Code 5213 a compensable evaluation for 
limitation of motion in supination requires limitation to 30 
degrees or less.  In pronation there must be motion lost 
beyond the last quarter of the arc, the hand does not 
approach full pronation.


Analysis 

In this case the Board notes that medical examination 
findings on VA orthopedic examinations are negative for 
clinical evidence of right elbow limitation of motion or 
elbow function, or other ratably disabling impairment of the 
right elbow.  The veteran's subjective complaints of right 
elbow symptoms are not supported by adequate pathology.

The Board notes the VA medical evidence shows that he denied 
any swelling or tenderness of the right elbow.  His right 
elbow pain was not affected by pushing, pulling, grasping or 
lifting activities.  He noted having normal grip strength and 
sensation of the right hand.  He denied any instability or 
limitation of motion of the right elbow.  He took no 
medication for his right elbow.  His right elbow when 
aggravated did not have any corresponding limitation of 
motion or functional impairment.  On objective examination, 
the right elbow was noted to have demonstrated 100 percent 
normal pain-free range of motion.  No tenderness above the 
right elbow was noted.  No swelling was present.  No right 
upper extremity muscle wasting was noted.  X-rays of the 
right elbow were normal.  Diagnosis was normal right elbow.  

The Board notes that the clinical evidence of record fails to 
objectively demonstrate right elbow impairment which meets or 
more nearly approximates the criteria for an increased 
(compensable) rating under any of the pertinent criteria 
cited above.  

As required by DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board has taken into consideration the provisions of 38 
C.F.R. § 4.45.  In this regard, there has been no weakened 
movement of the right elbow, excess fatigability or 
incoordination described in the record due to the service-
connected right elbow disability.

Also, in determining functional disability, VA has a duty to 
include an evaluation of the veteran's pain.  38 C.F.R. § 
4.40.  In DeLuca, the CAVC held that 38 C.F.R. 
§ 4.40 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use.  Any 
pain the veteran attributes to his service-connected right 
elbow disability is not supported by adequate pathology to 
warrant the assignment of the next higher evaluation.  As for 
functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  The record lacks evidence of painful limited 
motion of the veteran's right elbow.  Moreover, the clinical 
evidence does not demonstrate the presence of any significant 
weakened movement, excess fatigability or incoordination 
associated with service-connected right elbow disability.

Overall, the preponderance of the evidence is negative and 
against the assignment of an initial increased (compensable) 
evaluation for service-connected residuals of a right elbow 
injury.  Moreover, the practice known as "staged ratings" as 
cited in Fenderson v. West, 12 Vet. App. 119 (1999), is not 
for application in this case.


Other Considerations

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO does not appear 
to have provided the veteran with the provisions of 38 C.F.R. 
§ 3.321(b)(1), nor did it actually consider his claim in 
light thereof.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature.

It is the judgment of the Board that no evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The current 
noncompensable rating scheme adequately contemplates the 
nature and extent of symptoms of his residuals of a right 
elbow injury with no need to refer his case pursuant to 38 
C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a left elbow disability 
is denied.

Entitlement to an initial increased (compensable) evaluation 
for residuals of a right elbow disability is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


